Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
1. Applicant’s election with traverse of Group I (claims 1-10 and 18 (in part), drawn to a bispecific recombinant protein) in the reply filed on 12/07/2021 is acknowledged. The traverse is on the grounds that Groups I-III and VI fall under the category of “a product and a process of use of said product” proviso of 37 C.F.R. 1.475(b), and therefore the claims of Groups I and Groups II, III, and VI should be examined together. This is not persuasive. As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made under PCT Rule 13.1. In the instant case, Groups I-III and VI lack the same or corresponding special technical features under PCT Rule 13.2 as noted on page 3 in the Restriction/Election Requirement mailed on 10/15/2021. 

The requirement is still deemed proper and is therefore made FINAL.
2. Claims 1-20 are pending. Claims 1-10 and 18 (in part) are currently under consideration. Claims 11-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  

Information Disclosure Statement
3. The information disclosure statement filed on 08/10/2021 and 03/19/2020 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication.

Drawings
4. The drawing filed on 11/04/2019 are accepted by the examiner.  
  
Sequence compliance 
5. This application contains sequence disclosures that are encompassed by the definitions for amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because not all the amino acid sequences present in the specification and drawings (see Fig. 17) have been identified with a SEQ ID NO. It is noted that each sequence in Fig. 17 is given a number, but there is no indication that it represents the SEQ IDS NO. 
All the amino acid sequences appearing in the specification and drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d). Sequence identifiers for sequence appearing in the drawings may appear in the Brief Description of the Drawings. Applicants must provide appropriate amendments to the specification or drawings inserting the required identifiers. If the amendments are extensive then a substitute specification may be required.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (a)

6. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 1-9 and 18 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
Claim 1 is drawn to a bispecific recombinant protein, wherein the bispecific recombinant protein comprises a high affinity tumor-targeting arm and a fusion protein with low affinity for blocking the interaction between CD47 and SIRPα; wherein the high affinity tumor-targeting arm does not bind to a CD47, and its binding affinity of the antibody corresponding to the high affinity tumor-targeting arm to the target antigen on tumor cell is at least 6 times as great as the binding affinity of the homodimer of a monomer fusion protein corresponding to the fusion protein with low affinity for blocking  Claims 2-9 and 18 depend from claim 1. The claims do not require that the high affinity tumor-targeting arm and the fusion protein with low affinity for blocking the interaction between CD47 and SIRPα possess any particular conserved structure nor other disclosed distinguishing feature. Thus, the claims encompass a huge genus of bispecific recombinant proteins without any structural features. However, the specification does not provide adequate support for the broad genus of bispecific recombinant proteins.
For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. In the instant case, the specification discloses that the high affinity tumor-targeting arm is in the form of an 
The prior art teaches a bispecific recombinant protein, which comprises an anti-EGFR antibody and an Fc fusion protein comprising a SIRPα mutant, wherein the SIRPα mutant comprises the amino acid sequence set forth in SEQ ID NO: 10 (CN106519036A, 2017; in particular Abstract; Fig. 1). Lee et al. teach that membrane distal (D1) domain mediates the binding to CD47 (J. Immunol. 179 (11) 7741-7750, 2007). Lee et al. also teach a complex nature of the ligand binding requirements for SIRPα that appear to be dependent on two distinct but adjacent regions on the membrane distal Ig loop (see, e.g., end of Abstract). Weiskopf et al. teach engineered SIRPα variants as CD47 antagonists (Science 341 (6141): 88-91, 2013). However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other high affinity tumor-targeting arms, fusion protein with low affinity for blocking the interaction between CD47 and SIRPα, and extracellular truncated variants of SIRPα recited in the claims might be. 


Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
8. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9. Claims 1-10 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(i). Claim 1 is indefinite for the following reasons:  
a. The terms “at least 6 times as great as” and “is not higher than” in claim 1 (lines 6 and 10) and claim 2 (in line 8) are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
b. Claim 1 recites the limitation “its binding affinity of the antibody corresponding to the high affinity tumor-targeting arm to the target antigen…” in line 4-5. There is insufficient antecedent basis for this limitation “the antibody” in the claim. Moreover, it is unclear what the metes and bounds of the limitation are. 
c. claim 1 recites, in lines 12-14, “wherein the extracellular truncated variant of SIRPa includes an extracellular truncated variant of human wild-type SIRPα or an extracellular truncated variant of human SIRPa with non-high affinity to a CD47.” The 
(ii). claim 2 is indefinite because it recites “inserting, deleting, modifying and/or conservatively substituting…” in line 5-6. It is unclear how the term “modifying” differs from inserting, deleting and substituting. 
(iii). Claim 4 is indefinite because it does not set forth the amino acid sequences of a1), a2), a3) and a4). 
(iv). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “wherein the bispecific recombinant protein has a configuration comprising a left arm and a right arm which are symmetrically arranged, wherein the high affinity tumor-targeting arm is arranged in the left arm, the fusion protein with low affinity for blocking the interaction between CD47 and SIRPα is arranged in the right arm, and the claim also recites “preferably, the left arm is in the form of Fab or Fab' of immunoglobulin, and the right arm is an extracellular truncated variant of SIRPα”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

Claims 6-10 and 18 are rejected as dependent claims.

Claim Rejections[Symbol font/0xBE]35 USC § 102 (a)(1)

10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11. Claims 1-9 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CN106519036A (Date of Publication: March 22, 2017).
CN106519036A teaches a bispecific recombinant protein, which comprises an anti-EGFR antibody (a high affinity tumor-targeting arm; left arm in the form of Fab) and an Fc fusion protein (right arm) comprising a SIRPα mutant (a fusion protein with low affinity for blocking the interaction between CD47 and SIRPα; see, Abstract; Fig. 1). The light chain of the anti-EGFR antibody comprises the amino acid sequence of SEQ ID NO: 14, whereas the heavy chain of the anti-EGFR antibody comprises the amino acid sequence of SEQ ID NO: 16. The SIRPα mutant comprises the amino acid sequence set forth in SEQ ID NO: 10, whereas the Fc fusion protein comprises the amino acid sequence of SEQ ID NO:18 (see, e.g., claims 1-2). The Fc fragment is from the heavy chain of human IgG1 (page 7, paragraph [0056], last line). CN106519036A teaches a composition comprising the bispecific recombinant protein (claim 9). Referring the publication of Weiskopf et al. (SCIENCE 341 (6141): 88-91, 2013),                 
                    α
                
             mutant (page 5, paragraph [0025]) and shows an additional inhibitory effect on tumor growth in a mouse model than treatment with Panitumuab alone (Figs. 6-7; page 10, paragraphs [0071] and [0072]). 
It is noted that an Fc-SIRPα mutant fusion protein taught by CN106519036A comprises an amino acid sequence that is 90.0% identical to SEQ ID NO: 26 (see sequence alignment attached below), meeting the limitations of claims 2 and 9. 

    PNG
    media_image1.png
    678
    757
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    831
    773
    media_image2.png
    Greyscale

CN106519036A does not explicitly teach that the limitations recited in claims 1 and 4, “wherein, the high affinity tumor-targeting arm does not bind to a CD47, and its binding affinity of the antibody corresponding to the high affinity tumor-targeting arm to the target antigen on tumor cell is at least 6 times as great as the binding affinity of the homodimer of a monomer fusion protein corresponding to the fusion protein with low 
However, such properties are inherent to the bispecific recombinant protein taught by CN106519036A. MPEP §2112 provides guidance as to the examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property that is inherently present in the prior art 
While CN106519036A does not explicitly teach that the limitations recited in claims 1 and 4, case law establishes that the discovery of a previous unappreciated 

Claim Objections

12. Claims 2, 4-5, and 8-10 are objected to because they recite non-elected subject matter. Claim 2 is objected to because it uses the language “and/or” in line 6. Appropriate correction is required.


Conclusion
13. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
January 26, 2022